
	

115 HR 1367 : To improve the authority of the Secretary of Veterans Affairs to hire and retain physicians and other employees of the Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 1367
		IN THE SENATE OF THE UNITED STATES
		March 21, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To improve the authority of the Secretary of Veterans Affairs to hire and retain physicians and
			 other employees of the Department of Veterans Affairs, and for other
			 purposes.
	
	
 1.Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Table of contents. Sec. 2. Modification to annual determination of staffing shortages in Veterans Health Administration. Sec. 3. Executive management fellowship program. Sec. 4. Accountability of leaders for managing the Department of Veterans Affairs. Sec. 5. Modification to veterans preference. Sec. 6. Reemployment of former employees. Sec. 7. Recruiting database. Sec. 8. Human resources academy. Sec. 9. Promotional opportunities for technical experts. Sec. 10. Comptroller General study on succession planning. Sec. 11. Employment of students and recent graduates. Sec. 12. Exit surveys. Sec. 13. Encouraging transition of military medical professionals into employment with Veterans Health Administration. Sec. 14. Plan to hire directors of medical centers of Department of Veterans Affairs. Sec. 15. Recruitment of physicians in Department of Veterans Affairs.  2.Modification to annual determination of staffing shortages in Veterans Health AdministrationSection 7412(a) of title 38, United States Code, is amended—
 (1)by striking the five occupations and inserting at a minimum, the five clinical occupations and the five nonclinical occupations; and (2)by striking throughout the Department and inserting with respect to each medical center of the Department,.
			3.Executive management fellowship program
 (a)Fellowship programChapter 7 of title 38, United States Code, is amended by adding at the end the following new subchapter:
				
					IIIExecutive Management Fellowship Program
						741.Executive Management Fellowship Program
 (a)Fellowship programThere is in the Department an Executive Management Fellowship Program. The purpose of the program shall be to provide—
 (1)eligible employees of the Veterans Benefits Administration and the Veterans Health Administration with training and experience in the private sector; and
 (2)eligible employees of a private-sector entity with training and experience in the Department of Veterans Affairs.
								(b)Fellowship
 (1)A fellowship provided under this section is a 1-year fellowship during which— (A)with respect to a Department participant, the participant receives training and experience at a private-sector entity that is engaged in the administration and delivery of health care or other services similar to the benefits administered by the Secretary; and
 (B)with respect to a private-sector participant, the participant receives training and experience at the Veterans Benefits Administration or the Veterans Health Administration.
 (2)The Secretary shall enter into such agreements with private-sector entities as are necessary to carry out this section.
								(c)Selection of recipients
 (1)In August of each year, the Secretary shall select— (A)not fewer than 18 and not more than 30 eligible employees of the Veterans Benefits Administration and the Veterans Health Administration to receive a fellowship under this section; and
 (B)not fewer than 18 and not more than 30 eligible employees of private-sector entities to receive a fellowship under this section.
 (2)To the extent practicable, the Secretary shall select eligible employees under subparagraphs (A) and (B) of paragraph (1) from among eligible employees who are veterans in a manner that is reflective of the demographics of the veteran population of the United States and that whenever practicable provides a preference to such employees who represent or service rural areas.
 (d)Eligible employeesFor the purposes of this section, an eligible employee is— (1)with respect to an employee of the Veterans Benefits Administration or the Veterans Health Administration, an employee who—
 (A)is compensated at a rate of basic pay not less than the minimum rate of basic pay payable for grade GS–14 of the General Schedule and not more than either the minimum rate of basic pay payable to a member of the Senior Executive Service under section 5382 of title 5, United States Code, or the minimum rate of basic pay payable pursuant to chapter 74 of this title, as the case may be;
 (B)enters into an agreement with the Secretary under subsection (e); and (C)submits to the Secretary an application containing such information and assurances as the Secretary may require; and
 (2)with respect to an employee of a private-sector entity, an employee who— (A)is employed in a position whose duties and responsibilities are commensurate with an employee of the Department described in paragraph (1);
 (B)enters into an agreement with the Secretary under subsection (e); and (C)submits to the Secretary an application containing such information and assurances as the Secretary may require.
									(e)Agreements
 (1)An agreement between the Secretary and a Department participant shall be in writing, shall be signed by the participant, and shall include the following provisions:
 (A)The Secretary’s agreement to provide the participant with a fellowship under this section; (B)The participant’s agreement—
 (i)to accept the fellowship; (ii)after completion of the fellowship, to serve as a full-time employee in the Veterans Benefits Administration or the Veterans Health Administration for at least 2 years as specified in the agreement; and
 (iii)that, during the 2-year period beginning on the last day of the fellowship, the participant will not accept employment in the same industry as the industry of the private-sector entity at which the participant accepts the fellowship.
 (C)A provision that any financial obligation of the United States arising out of an agreement entered into under this subchapter, and any obligation of the participant which is conditioned on such agreement, is contingent upon funds being appropriated.
 (D)A statement of the damages to which the United States is entitled under this subchapter for the participant’s breach of the agreement.
 (E)Such other terms as the Secretary determines are required to be included in the agreement. (2)An agreement between the Secretary and a private-sector participant shall be in writing, shall be signed by the participant, and shall include the following provisions:
 (A)The Secretary’s agreement to provide the participant with a fellowship under this section. (B)The participant’s agreement to accept the fellowship.
 (C)Such other terms as the Secretary determines are required to be included in the agreement. (f)Treatment of recipients (1)A Department participant shall be considered an employee of the Department for all purposes, including for purposes of receiving a salary and benefits, and shall remain eligible for all promotion and incentive programs otherwise available to such an employee.
 (2)A private-sector participant shall be considered an employee of the private-sector entity that employs the participant for all purposes, including for purposes of receiving a salary and benefits, and during the fellowship shall be treated as a contractor of the Department.
 (g)ReportsNot later than 60 days after completing a fellowship under this section, a recipient of the fellowship shall submit to the Secretary a report on the fellowship. Each such report shall describe the duties of the recipient during the fellowship and any recommendations of the recipient for the application by the Secretary of industry processes, technologies, and best practices. Not later than 7 days after receiving each such report, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives such report without change.
 (h)DefinitionsIn this section: (1)The term Department participant means an employee of the Veterans Benefits Administration or the Veterans Health Administration who is participating in the fellowship under this section.
 (2)The term private-sector entity includes an entity operating under a public-private partnership. (3)The term private-sector participant means an employee of a private-sector entity who is participating in the fellowship under this section..
 (b)Deadline for implementationNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall implement the Executive Management Fellowship Program required under section 741 of title 38, United States Code, as added by subsection (a).
 (c)Clerical amendmentThe table of sections at the beginning of chapter 7 of title 38, United States Code, is amended by adding at the end the following new items:
				
					
						Subchapter III—Executive Management Fellowship Program
						741. Executive Management Fellowship Program..
			4.Accountability of leaders for managing the Department of Veterans Affairs
 (a)In generalChapter 7 of title 38, United States Code, is amended by inserting after section 717 the following new section:
				
					719.Annual performance plan for political appointees
 (a)In generalThe Secretary shall conduct an annual performance plan for each political appointee of the Department that is similar to the annual performance plan conducted for an employee of the Department who is appointed as a career appointee (as that term is defined in section 3132(a)(4) of title 5) within the Senior Executive Service at the Department.
 (b)Elements of planEach annual performance plan conducted under subsection (a) with respect to a political appointee of the Department shall include an assessment of whether the appointee is meeting the following goals:
 (1)Recruiting, selecting, and retaining well-qualified individuals for employment at the Department. (2)Engaging and motivating employees.
 (3)Training and developing employees and preparing those employees for future leadership roles within the Department.
 (4)Holding each employee of the Department that is a manager accountable for addressing issues relating to performance, in particular issues relating to the performance of employees that report to the manager.
 (c)Definition of political appointeeIn this section, the term political appointee means an employee of the Department who holds— (1)a position which has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character; or
 (2)a position in the Senior Executive Service as a noncareer appointee (as such term is defined in section 3132(a) of title 5)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 717 the following new item:
				
					
						719. Annual performance plan for political appointees..
			5.Modification to veterans preference
 (a)Active duty requirementSection 2108(1)(B) and (D) of title 5, United States Code, are amended by striking consecutive in each instance it appears and inserting cumulative. (b)Expansion of eligibility of retired veteransSection 2108(4) of title 5, United States Code, is amended to read as follows:
				
 (4)preference eligible includes a retired member of the armed forces; and. 6.Reemployment of former employees (a)In generalNotwithstanding sections 3309 through 3318 of title 5, United States Code, the Secretary of Veterans Affairs may noncompetitively appoint a qualified former career or career conditional employee to any position within the competitive service at the Department of Veterans Affairs that is one grade or equivalent higher than the grade or equivalent of the position at the Department most recently occupied by the employee.
 (b)LimitationThe Secretary may not appoint a qualified former employee to a position that is more than one grade (or equivalent) higher than the position at the Department most recently occupied by the employee.
 (c)Definition of qualified former employeeFor purposes of this section, the term qualified former employee means any individual who— (1)formerly occupied any career or career conditional position at the Department of Veterans Affairs within 2 years before applying for reemployment at the Department;
 (2)voluntarily left such position, or was subject to a reduction in force, and had a satisfactory performance record while occupying such position; and
 (3)since leaving such position has maintained licensing requirements, related to the position, if any, and gained skill, knowledge, or other factors related to the position.
				7.Recruiting database
 (a)EstablishmentThe Secretary of Veterans Affairs shall establish a single database that lists— (1)each vacant position in the Department of Veterans Affairs that the Secretary determines is critical to the mission of the Department, difficult to fill, or both; and
 (2)each vacant position in the Department of Veterans Affairs for a mental health professional. (b)Qualified applicantIf the Secretary determines that an applicant for a vacant position listed in the database established under subsection (a) is qualified for such position but does not select the applicant for such position, the Secretary, at the election of the applicant, may consider the applicant for other similar vacant positions listed in the database for which the applicant is qualified.
 (c)Prolonged vacanciesIf the Secretary does not fill a vacant position listed in the database established under subsection (a) after a period determined appropriate by the Secretary, the Secretary—
 (1)may ensure that applicants described in subsection (b) are considered for such position; and (2)may use the database established under subsection (a) to assist in filling such position.
 (d)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the use and efficacy of the database established under subsection (a).
			8.Human resources academy
 (a)In generalThe Secretary of Veterans Affairs shall provide to human resources professionals of the Veterans Health Administration of the Department of Veterans Affairs training on how to best recruit and retain employees of the Veterans Health Administration, including with respect to any recruitment and retention matters that are unique to the Veterans Health Administration pursuant to chapter 74 of title 38, United States Code, or other provisions of law. The Secretary shall provide such training virtually.
 (b)Amount of trainingThe Secretary shall ensure that each human resources professional of the Veterans Health Administration receives the training described in subsection (a)—
 (1)as soon as practicable after being hired by the Secretary as a human resource professional; and (2)annually thereafter.
 (c)CertificationThe Secretary shall require that each human resources professional of the Veterans Health Administration, upon the completion of the training described in subsection (a), certifies that the professional received the training and understands the information provided by the training.
 (d)Annual reportThe Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate an annual report on the training described in subsection (a), including the cost of providing such training and the number of human resources professionals who received such training during the year covered by the report.
 9.Promotional opportunities for technical expertsNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a promotional track system for employees of the Department of Veterans Affairs that the Secretary determines are technical experts pursuant to regulations prescribed by the Secretary for purposes of carrying out this section. Such system shall—
 (1)provide any such employee the opportunity to advance within the Department without being required to transition to a management position; and
 (2)for purposes of achieving career advancement— (A)provide for the establishment of new positions within the Department; and
 (B)notwithstanding any other provision of law, provide for increases in pay for any such employee. 10.Comptroller General study on succession planning (a)StudyThe Comptroller General of the United States shall conduct a study on each of the following:
 (1)The succession planning at each medical facility of the Department of Veterans Affairs, including each medical center, domiciliary facility, outpatient clinic, community-based outpatient clinic, and vet center.
 (2)The succession planning at the Veterans Benefits Administration and the National Cemetery Administration of the Department.
 (b)ElementsThe study under subsection (a) shall include, for each entity studied under the study, the following:
 (1)A determination of the mission-critical positions within the entity and the vacancy risk of such positions.
 (2)An analysis of the future needs for mission-critical positions and gaps within the existing talent pool of the entity.
 (3)A description of strategies to close skill gaps through the use of training for existing staff, targeted recruitment, and hiring.
 (4)A plan to regularly evaluate progress of staff and update existing succession plans using clear and measurable metrics and benchmarks.
 (5)A demonstration of the capacity of the entity to execute succession plans with successful succession management strategies.
 (6)An analysis of succession planning and hiring as it relates to rural areas. (7)Any other matters the Comptroller General determines appropriate.
 (c)ReportNot later than 2 years after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing each study conducted under subsection (a).
			11.Employment of students and recent graduates
 (a)In generalThe Secretary of Veterans Affairs shall prescribe regulations to allow for excepted service appointments of students and recent graduates leading to conversion to career or career conditional employment of a student or recent graduate of a qualifying educational institution, as defined by the Department.
 (b)ApplicabilityThe conversion authority described in subsection (a) shall be applicable to individuals in good standing who—
 (1)are employed in a qualifying internship or fellowship program at the Department; (2)are employed in the Department in a volunteer capacity and performing substantive duties comparable to those of individuals in internship or fellowship programs and meet the required number of hours for conversion;
 (3)are employed in the Department under a contract or agreement with an external nonprofit organization and performing substantive duties comparable to those of individuals in internship or fellowship programs;
 (4)have received educational assistance under chapter 33 of title 38, United States Code; or (5)graduated from a qualifying educational institution, as defined by the Department, and have not reached 30 years of age.
 (c)UniformityFor the purposes of subsections (b)(2) and (b)(3), hours of work performed by an individual employed shall be considered equal to those performed by an individual employed in a qualifying internship or fellowship program by the Department.
			12.Exit surveys
 (a)In generalThe Secretary of Veterans Affairs shall develop and carry out a standardized exit survey to be voluntarily completed by career and noncareer employees and executives of the Department of Veterans Affairs who voluntarily separate from the Department. Such exit survey shall be developed in consultation with an appropriate non-Department entity with experience developing such surveys.
 (b)Survey contentThe survey shall include, at a minimum— (1)reasons for leaving the Department;
 (2)efforts made by the supervisor of the employee to retain the individual; (3)the extent of job satisfaction and engagement during the employment;
 (4)the intent of employee to either remain employed within the Federal Government or to leave employment with the Federal Government; and
 (5)such other matters as the Secretary determines appropriate. (c)Anonymity of survey contentThe Secretary shall ensure that data collected under subsection (a) is anonymized, including through the use of a location that allows for privacy, is not directly visible by another employee, and does not require the departing employee to input any personally identifiable data.
 (d)Sharing of survey dataThe Secretary shall ensure that the results of the survey required by subsection (a) are aggregated at the Veterans Integrated Service Network level and are shared on an annual basis with directors and managers of facilities of the Department and the Veterans Integrated Service Networks.
 (e)ReportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing the aggregate results of the exit survey under subsection (a) covering the year prior to the report. The report shall include—
 (1)an analysis of the most common reasons employees choose to leave the Department; (2)steps the Secretary is taking to improve retention, particularly for mission-critical occupations;
 (3)the demographic characteristics of employees choosing to leave the Department; (4)any legislative barriers to improving employee retention; and
 (5)the total number of employees who voluntarily separated from the Department and the number and percentage of whom took the exit survey under subsection (a).
				13.Encouraging transition of military medical professionals into employment with Veterans Health
 AdministrationThe Secretary of Veterans Affairs shall establish a program to encourage an individual who serves in the Armed Forces with a military occupational specialty relating to the provision of health care to seek employment with the Veterans Health Administration when the individual has been discharged or released from service in the Armed Forces or is contemplating separating from such service.
		14.Plan to hire directors of medical centers of Department of Veterans Affairs
 (a)PlanNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop and implement a plan to hire highly qualified directors for each medical center of the Department of Veterans Affairs that lacks a permanent director as of the date of the plan. The Secretary shall prioritize the hiring of such directors for the medical centers that have not had a permanent director for the longest periods.
 (b)Matters includedThe plan developed under subsection (a) shall include the following: (1)A deadline to hire the directors of the medical centers of the Department as described in such subsection.
 (2)Identification of the possible impediments to such hiring. (3)Identification of opportunities to promote and train candidates from within the Department to senior executive positions in the Department, including as directors of medical centers.
 (c)SubmissionNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate the plan developed under subsection (a).
 (d)Semiannual reportsNot later than 180 days after the date of the enactment of this Act, and each 180-day period thereafter until January 1, 2018, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a list of each medical center of the Department that lacks a permanent director as of the date of the report.
			15.Recruitment of physicians in Department of Veterans Affairs
 (a)In generalSection 7402(b)(1) of title 38, United States Code, is amended— (1)by inserting or to be offered a contingent appointment to such position, after position,; and
 (2)by striking subparagraph (B) and inserting the following new subparagraph (B):  (B) (i)have completed a residency program satisfactory to the Secretary; or
 (ii)with respect to an offer for a contingent appointment upon the completion of a post-graduate training program, complete such a residency program by not later than 2 years after the date of such offer; and.
 (b)Oversight of graduate medical education programsThe Secretary shall— (1)ensure that a recruiter or other similar official of each Veterans Integrated Service Network visits, not less than annually, each allopathic and osteopathic teaching institution with a graduate medical education program within the Network to recruit individuals to be appointed to positions in the Veterans Health Administration; and
 (2)submit to Congress an annual report on the implementation of paragraph (1), including the success of such recruiting efforts.
				
	Passed the House of Representatives March 17, 2017.Karen L. Haas,Clerk
